Citation Nr: 0031720	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  95-02 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fresno, 
California


THE ISSUE

Entitlement to reimbursement of the cost of private medical 
expenses incurred on December 23, 1992 and December 24, 1992.

[The issue of entitlement to an evaluation in excess of 20 
percent for residuals of a T-6 compression fracture is the 
subject of a separate decision under the same docket number.]


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
November 1964.

The issue of reimbursement for the cost of unauthorized 
medical expenses incurred on December 23, 1992 and December 
24, 1992 was denied by the VA Medical Center in Fresno, 
California in a September 1993 decision.  The veteran filed a 
timely notice of disagreement and a statement of the case was 
issued.  The veteran filed a timely substantive appeal.  

The Board notes that entitlement to service connection for 
residuals of a T-6 compression fracture was originally 
granted by the RO in a February 1993 rating decision.  That 
rating decision also granted entitlement to service 
connection for residuals of a head injury with headaches.  
The veteran filed a notice of disagreement as to the assigned 
disability ratings for residuals of a T-6 compression 
fracture and for residuals of a head injury with headaches in 
August 1993.  A statement of the case was issued and a timely 
substantive appeal was filed by the veteran in February 1995.  
The issue of entitlement to an increased evaluation for 
residuals of a head injury with headaches was withdrawn by 
the veteran in a written statement dated in April 1997.  
Thus, the issue of entitlement to an increased evaluation for 
residuals of a head injury with headaches is not before the 
Board for appellate consideration.  

The Board also notes that in May 1997, the veteran sought 
entitlement to an increased evaluation for service-connected 
asthma and lumbosacral strain.  The veteran also sought 
entitlement to service connection for degenerative changes of 
the cervical spine, claimed as secondary to the service-
connected residuals of a T-6 compression fracture.  In a 
December 1997 rating decision, the RO granted an increased 
evaluation for service-connected asthma, and denied 
entitlement to an increased evaluation for lumbosacral strain 
and entitlement to service connection for degenerative 
changes of the cervical spine, claimed as secondary to the 
service-connected residuals of a T-6 compression fracture.  
The veteran filed a notice of disagreement as to all three 
issues in February 1998 and a statement of the case was 
issued in November 1998.  A substantive appeal was filed by 
the veteran's representative as to those issues in December 
1998.

In a June 2000 rating decision, the RO determined that an 
additional increased evaluation was warranted for asthma and 
also granted entitlement to individual unemployability 
benefits and basic eligibility to Dependent's Educational 
Assistance.  The RO denied entitlement to an increased 
evaluation for lumbosacral strain and entitlement to service 
connection for degenerative changes of the cervical spine, 
claimed as secondary to the service connected residuals of a 
T-6 compression fracture.  The veteran's representative again 
filed a substantive appeal in June 2000.  In an August 2000 
written statement, the veteran's representative informed the 
Board that the veteran was satisfied with his most recent 
decision and any appeal was thereby withdrawn.  

In an August 2000 letter to the veteran's representative, the 
Board notified him that his August 2000 correspondence could 
not be accepted as a withdrawal of the issues of entitlement 
to an increased evaluation for residuals of a T-6 compression 
fracture and entitlement to reimbursement of the cost of 
private medical expenses incurred on December 23, 1992 and 
December 24, 1992, because the substantive appeals as to 
those issues were filed by the veteran personally.  The 
veteran's representative was notified that if the veteran 
wanted to withdraw that issue, his written consent should be 
submitted to the Board within 60 days.  The Board has 
received no response from the veteran or his representative.  
Thus, the issues of entitlement to increased evaluations for 
asthma and lumbosacral strain as well as the issue of 
entitlement to service connection for degenerative changes of 
the cervical spine, claimed as secondary to the service 
connected residuals of a T-6 compression fracture have been 
properly withdrawn by the veteran's representative because he 
signed the substantive appeals as to those issues.  See 
38 C.F.R. § 20.204(c) (1999).  Thus, they are not before the 
Board for appellate consideration.  

However, the issues of entitlement to an increased evaluation 
for residuals of a T-6 compression fracture with limitation 
of motion and entitlement to reimbursement for the cost of 
private medical expenses remain before the Board for 
appellate consideration.  The issue of entitlement to an 
increased evaluation for residuals of a T-6 compression 
fracture with limitation of motion is the subject of a 
separate decision under the same docket number.



REMAND

The evidence of record reflects that the veteran was treated 
at a private medical facility on December 23, 1992 and 
December 24, 1992 with a final diagnosis of chest pain, rule 
out myocardial infarction; two vessel coronary artery 
disease; recurrent ventricular arrhythmias; 
hypertriglyceridemia; chronic obstructive pulmonary disease; 
and obesity.  The discharge summary reflects that the veteran 
came to the emergency room with chest pains, where he was 
treated with nitroglycerine.  He was admitted to the 
intensive care unit and treated with beta-blockers.  It was 
noted that he had no more episodes of chest pain and his 
ventricular arrhythmia completely resolved.  The report 
reflects that the veteran signed out against medical advice 
because he felt good and because of financial concerns.  
Further evaluation at a VA medical facility was recommended.  

An August 1993 statement from the cardiology department of a 
VA medical center states that the veteran sought treatment 
for recurrent palpitations with a history of cardiac 
arrhythmias.  The record further states that as part of their 
evaluation, a 30 day cardiac monitor was requested and the 
veteran was enrolled in that service from November 23, 1992 
through December 23, 1992.  

An undated document in the file from a patient services 
assistant reflects that the veteran was prescribed a heart 
monitor by a VA physician and a separate VA physician ordered 
an ambulance to transport the veteran to a medical facility 
on December 23, 1992.  

The veteran contends that his treatment at a private medical 
facility was authorized by VA because he was enrolled in a 
cardiac program by VA.  The September 1993 administrative 
denial of the veteran's claim for reimbursement addressed the 
issue of when services may be authorized for emergency 
treatment.  However, the November 1993 statement of the case 
provided only the law applicable to the issue of entitlement 
to reimbursement of unauthorized medical expenses.  Thus, the 
statement of the case does not address the bases of the 
September 1993 denial.  Additionally, the veteran's medical 
administrative services file has not been associated with the 
claims folder.  

The Board recognizes that this issue has been pending for 
many years and regrets any further delay.  However, in order 
to render a final determination as to this issue and to 
ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the agency of original jurisdiction for the 
following development:

1.  The agency of original jurisdiction 
obtain the veteran's ORIGINAL medical 
administrative services file and 
associate it with the claims folder.  

2.  A supplemental statement of the case 
addressing all applicable regulations 
should be issued and provided to the 
veteran.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


